DETAILED ACTION
Claims 24 – 43 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 24-28, 32 and 36-41 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson et al. (US 20120209293; hereinafter Carlson).

Regarding claim 24, Carlson teaches a method ([0083-84]; abstract) comprising: 
retrieving, from computer readable media storing calibration data ([0094]), a plurality of gain values (at least “K”; [0009]; [0137]; where K may include scaling / tuning factors - [0153]) each associated with a pull wire (at least 72a; [0122-124]) of a plurality of pull wires (at least 72a-d; [0122-124]; see also 81a-d) of a surgical instrument ([0009]; [0094] teaching initializing the surgical device from a memory; [0136-137]; specifically [0137] teaching that “the tuning gain factor K is programmed into a memory device”; see fig. 1 showing an exemplary surgical device), the surgical instrument comprising a sheath tubular component (30; is a “sheath instrument” [0084]) and a leader tubular component (18; [0084]) at least partially nested within the sheath tubular component ([0093] “the catheter instrument (18) is inserted within a central lumen of the sheath instrument (30) such that the instruments (18, 30) are arranged in a coaxial manner.”; see at least figs. 1, 7A, 7G, 8A, 9A and 11 showing this configuration), the pull wire of the plurality of pull wires provided on or in one of the sheath tubular component or the leader tubular component (see at least fig. 7A showing this configuration; see also fig. 7B-E); 
receiving information indicating a roll angle (.beta. [0136]; [0139] – “the roll correction factor .beta.”) of the leader tubular component relative to the sheath tubular component or an axial position of the leader tubular component radially relative to the sheath tubular component ([0134] teaches regarding roll correction of the difference between the sheath and catheter instruments; see also [0119-142] teaching in depth about “roll correction” [0119] and using software [0120] to calculate roll using received data [0136-0142]); 
providing a command (see at least [0086] teaching input of commands; see fig. 2; see also [0011]; “KC” is the commanded position/articulation; see also [0153-154]), derived at least partly from one or more of the plurality of gain values (see at least [0153]), to move the surgical instrument by translating at least one of the plurality of pull wires using a surgical robotic system ([0083]; [0124]; see at least fig. 7B showing this pull wire movement of the surgical device); 
receiving spatial data indicating an actual position of the surgical instrument having been moved in response to the command ([0124]; [0143-155] teaches in depth regarding the “hotness” of the tip where “hotness, or the degree to which the actual curvature or position of the distal portion or tip of the flexible catheter (18) deviates from an expected or commanded curvature or position” [0144]);
determining, for at least one of the pull wires, a new gain value (at least KF/K.sub.F; [0153-154]; [0011]) based on the spatial data and at least one of the roll angle and the axial position (see [0136-137] in view of [0153-154] and [0011]); and 
storing the new gain value in the computer readable media ([0009-14] teaches that the control of the device is via an instrument driver which handles the calculations/determinations for movement of the device and actuates the motors etc.; [0107] teaches that the instrument driver communicates with a memory; [0137] teaches that the gain factor and other information is in a memory).
Carlson does not teach the above claimed limitations within the same embodiment (see citations above).
However, Carlson teaches embodiments which contain the concept of a robotic surgical instrument which has roll control via gain factors. While the disclosure of Carlson is large (at least 201 paragraphs and numerous drawings), embodiments are well related and before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the various embodiments as cited above with each other (see [0196]). This is because one of ordinary skill in the art would have expected the system for controlling roll/twist of a surgical instrument of Carlson to have such structure and functionality including the specific sections and figures cited above because the desired outcome is a system which accurately moves the surgical device while compensating for roll/twist (abstract; see also [0119-142] and [0143-155]).
Further, while the citations above are to the specific portions of the prior art that Examiner felt were most pertinent the document is large and the entire disclosure of the Carlson (US 20120209293) publication is cited broadly for all it teaches (see MPEP 2123 stating that references “are part of the literature of the art, relevant for all they contain.”) 

Regarding claim 25, Carlson teaches providing a command to adjust at least one of the roll angle and the axial position using the surgical robotic system ([0133]).

Regarding claim 26, Carlson teaches the at least one pull wire is positioned on or in the sheath tubular component ([0165]; at least 81a; see at least [0165] “oscillating the sheath (30) by tensioning various combinations of sheath catheter control elements or pull wires (e.g., one or more of four pull wires 81a-d)”).

Regarding claim 27, Carlson teaches the at least one pull wire is positioned on or in the leader tubular component (at least 72a; [0165] teaching movement of “the guide catheter (18) by tensioning various combinations of guide catheter control elements or pull wires (72a-d)”).

Regarding claim 28, Carlson teaches at least one pull wire comprises a first pull wire of the sheath tubular component and a second pull wire of the leader tubular (at least 72a and at least 81a respectively; [0165]).

Regarding claim 32, Carlson teaches generating a second command based on the new gain value; and providing the second command to move the surgical instrument using the surgical robotic system ([0154] teaches that the commanded articulation is reduced by the scaling function(s)/gain factor(s); see [0153]).

Regarding claim 36, Carlson teaches that the surgical instrument comprises an optical fiber embedded inside the surgical instrument ([0083]; see also [0184-186]), wherein the method further comprises: positioning a console (at least 2; see fig. 1) in proximity to the surgical instrument (see fig. 1 showing such proximity), the console coupled to the optical fiber and configured to generate reflection spectrum data based on light reflected by the optical fiber ([0171]); and wherein receiving the spatial data comprises analyzing the reflection spectrum data ([0184-186]).

Regarding claim 37, Carlson teaches a surgical robotic system (abstract; “S”; [0084]) comprising: 
one or more robotic arms (at least arm holding element “A”; see fig. 1; [0084]); 
a surgical instrument ([0009]; robotic catheter “A”; [0084]) comprising a sheath tubular component (30; is a “sheath instrument” [0084]), a leader tubular component (18; [0084]) at least partially nested within the sheath tubular component ([0093] “the catheter instrument (18) is inserted within a central lumen of the sheath instrument (30) such that the instruments (18, 30) are arranged in a coaxial manner.”; see at least figs. 1, 7A, 7G, 8A, 9A and 11 showing this configuration), and at least one pull wire (at least 72a; [0122-124]) provided on or in one of the sheath tubular component or the leader tubular component (see at least fig. 7A showing this configuration; see also fig. 7B-E); 
a non-transitory computer-readable storage media storing instructions that when executed by a processor cause the processor to perform steps ([0094] teaching initializing the surgical device from a memory; [0107] teaching regarding a memory for the device; see also fig. 1 showing that the device is computer controlled) including: 
retrieve a plurality of gain values each associated with the at least one pull wire (at least “K”; [0009]; [0137]; where K may include scaling / tuning factors - [0153]); 
receive information indicating a roll angle (.beta. [0136]; [0139] – “the roll correction factor .beta.”) of the leader tubular component relative to the sheath tubular component or an axial position of the leader tubular component radially relative to the sheath tubular component ([0134] teaches regarding roll correction of the difference between the sheath and catheter instruments; see also [0119-142] teaching in depth about “roll correction” [0119] and using software [0120] to calculate roll using received data [0136-0142]); 
provide a command (see at least [0086] teaching input of commands; see fig. 2; see also [0011]; “KC” is the commanded position/articulation; see also [0153-154]), derived from one or more of the plurality of gain values (see at least [0153]), to move the surgical instrument by translating the at least one pull wire using the one or more robotic arms ([0083]; [0124]; see at least fig. 7B showing this pull wire movement of the surgical device); 
receive spatial data indicating an actual position of the surgical instrument having been moved in response to the command ([0124]; [0143-155] teaches in depth regarding the “hotness” of the tip where “hotness, or the degree to which the actual curvature or position of the distal portion or tip of the flexible catheter (18) deviates from an expected or commanded curvature or position” [0144]); 
determining, for the at least one pull wire, a new gain value (at least KF/K.sub.F; [0153-154]; [0011]) based on the spatial data and at least one of the roll angle or the axial position (see [0136-137] in view of [0153-154] and [0011]); and 
storing the new gain value ([0009-14] teaches that the control of the device is via an instrument driver which handles the calculations/determinations for movement of the device and actuates the motors etc.; [0107] teaches that the instrument driver communicates with a memory; [0137] teaches that the gain factor and other information is in a memory).
Carlson does not teach the above claimed limitations within the same embodiment (see citations above).
However, Carlson teaches embodiments which contain the concept of a robotic surgical instrument which has roll control via gain factors. While the disclosure of Carlson is large (at least 201 paragraphs and numerous drawings), embodiments are well related and before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the various embodiments as cited above with each other (see [0196]). This is because one of ordinary skill in the art would have expected the system for controlling roll/twist of a surgical instrument of Carlson to have such structure and functionality including the specific sections and figures cited above because the desired outcome is a system which accurately moves the surgical device while compensating for roll/twist (abstract; see also [0119-142] and [0143-155]).
Further, while the citations above are to the specific portions of the prior art that Examiner felt were most pertinent the document is large and the entire disclosure of the Carlson (US 20120209293) publication is cited broadly for all it teaches (see MPEP 2123 stating that references “are part of the literature of the art, relevant for all they contain.”) 

Regarding claim 38, Carlson teaches the instructions further cause the processor to provide a command to adjust at least one of the roll angle and the axial position using the one or more robotic arms ([0133]).

Regarding claim 39, Carlson teaches the at least one pull wire is positioned on or in the sheath tubular component ([0165]; at least 81a; see at least [0165] “oscillating the sheath (30) by tensioning various combinations of sheath catheter control elements or pull wires (e.g., one or more of four pull wires 81a-d)”).

Regarding claim 40, Carlson teaches the at least one pull wire is positioned on or in the leader tubular component (at least 72a; [0165] teaching movement of “the guide catheter (18) by tensioning various combinations of guide catheter control elements or pull wires (72a-d)”).

Regarding claim 41, Carlson teaches at least one pull wire comprises a first pull wire of the sheath tubular component and a second pull wire of the leader tubular (at least 72a and at least 81a respectively; [0165]).

Claims 29 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson as applied to claims 24 and 28 (for claim 29) as above and further in view of Diolaiti et al. (US 20070287992, hereinafter Diolaiti).

Regarding claim 29, Carlson lacks direct and specific teaching that the leader tubular component and the sheath tubular component each include a plurality of segments.
However, Diolaiti teaches a robotic system (abstract) where a leader tubular component and sheath tubular component each include a plurality of segments (see at least figs. 6 and 4; [0017]; see also figs. 3-4 showing inner and outer components having segments).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the tubular components of Carlson with the specific knowledge of using the segmented tubular components of Diolaiti. This is because articulating a medical robotic device to a desired location allows for utilizing the device in constricted areas. This is important in order to allow an end user to reach desired areas in a medical setting.

Regarding claim 33, Carlson lacks direct and specific teaching of receiving the spatial data comprises: positioning a fluoroscopic imaging system in proximity to the surgical instrument; and capturing a plurality of fluoroscopic images of the surgical instrument by the fluoroscopic imaging system.
However, Diolaiti teaches a robotic system (abstract) which may have a fluoroscope as an external sensor ([0068]; see fig. 8).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the locational knowledge of Carlson with the specific knowledge of using the fluoroscopes of Diolaiti. This is because using fluoroscopic location data allows a location to be verified. This is important in order to allow an end user to reach desired areas accurately.

Regarding claim 34, Carlson lacks direct and specific teaching that the surgical instrument comprises at least one electromagnetic (EM) sensor coupled to a distal end of the surgical instrument, and wherein the method further comprises: positioning at least one EM field generator in proximity to the EM sensor; and wherein receiving the spatial data comprises detecting, at the EM sensor, an EM field whose strength is a function of the actual position of the distal end of the surgical instrument containing the EM sensor.
However, Diolaiti teaches a robotic system (abstract) which has EM sensors/trackers at the distal end thereof ([0069]; see fig. 8 showing that the EM trackers are at a distal end of the device).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the locational knowledge of Carlson with the specific knowledge of using EM trackers of Diolaiti. This is because using EM trackers for location data allows a location to be verified. This is important in order to allow an end user to reach desired areas accurately.

Regarding claim 35, Carlson lacks direct and specific teaching that the surgical instrument comprises one or more spatial sensors coupled to a distal end of the surgical instrument, the one or more spatial sensors including at least one of an accelerometer or a gyroscope, and wherein receiving the spatial data comprises detecting, by the one or more spatial sensors, motion in at least one direction.
However, Diolaiti teaches a robotic system (abstract) which has accelerometers and gyros at the distal end thereof ([0069]; see fig. 8 showing that the accelerometers are at a distal end of the device).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the locational knowledge of Carlson with the specific knowledge of using gyros/accelerometers of Diolaiti. This is because using gyros/accelerometers for location data allows a location to be verified. This is important in order to allow an end user to reach desired areas accurately.

Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson as modified by Diolaiti as applied to claims 24, 28 and 29 as above and further in view of Au et al. (US 20120123441; hereinafter Au).

Regarding claim 30, Carlson as modified by Diolaiti lacks direct and specific teaching that the first pull wire of the plurality of pull wires is spiraled at a first angle along a first segment of the plurality of segments of the sheath tubular component.
However, Au teaches a robotic system (fig. 1, [0011]) which has spiraled pull wire/cable/tendon (238; [0034]) in a first segment of a tubular component (see fig. 2).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the pull wires of Carlson as modified by Diolaiti with the specific knowledge of using the spiraling shape for providing a range of movement of Au. This is because using a spiraling tendon in order to control a surgical system allows for better maintenance of desired tension. This is important in order to allow an end user to reach desired areas accurately.

Regarding claim 31, Carlson as modified by Diolaiti lacks direct and specific teaching that the second pull wire of the plurality of pull wires is spiraled at a second angle along a second segment of the plurality of segments of the leader tubular component.
However, Au teaches a robotic system (fig. 1, [0011]) which has spiraled pull wire/cable/tendon (238; [0034]) in a first segment of a tubular component (see fig. 2) and that multiple spiraled cams may be used ([0034]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the pull wires of Carlson as modified by Diolaiti with the specific knowledge of using the spiraling shape for providing a range of movement of Au. This is because using a spiraling tendon in order to control a surgical system allows for better maintenance of desired tension. This is important in order to allow an end user to reach desired areas accurately.

Claims 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson as applied to claim 37 as above and in view of Diolaiti et al. (US 20070287992, hereinafter Diolaiti) and further in view of Au et al. (US 20120123441; hereinafter Au).

Regarding claim 42, Carlson lacks direct and specific teaching that the leader tubular component and the sheath tubular component each include a plurality of segments, and wherein the first pull wire of the plurality of pull wires is spiraled at a first angle along a first segment of the plurality of segments of the sheath tubular component.
However, Diolaiti teaches a robotic system (abstract) where a leader tubular component and sheath tubular component each include a plurality of segments (see at least figs. 6 and 4; [0017]; see also figs. 3-4 showing inner and outer components having segments).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the tubular components of Carlson with the specific knowledge of using the segmented tubular components of Diolaiti. This is because articulating a medical robotic device to a desired location allows for utilizing the device in constricted areas. This is important in order to allow an end user to reach desired areas in a medical setting.
Carlson as modified by Diolaiti lacks direct and specific teaching that the first pull wire of the plurality of pull wires is spiraled at a first angle along a first segment of the plurality of segments of the sheath tubular component.
However, Au teaches a robotic system (fig. 1, [0011]) which has spiraled pull wire/cable/tendon (238; [0034]) in a first segment of a tubular component (see fig. 2).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the pull wires of Carlson as modified by Diolaiti with the specific knowledge of using the spiraling shape for providing a range of movement of Au. This is because using a spiraling tendon in order to control a surgical system allows for better maintenance of desired tension. This is important in order to allow an end user to reach desired areas accurately.

Regarding claim 43, Carlson as modified by Diolaiti lacks direct and specific teaching that the second pull wire of the plurality of pull wires is spiraled at a second angle along a second segment of the plurality of segments of the leader tubular component.
However, Au teaches a robotic system (fig. 1, [0011]) which has spiraled pull wire/cable/tendon (238; [0034]) in a first segment of a tubular component (see fig. 2) and that multiple spiraled cams may be used ([0034]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the pull wires of Carlson as modified by Diolaiti with the specific knowledge of using the spiraling shape for providing a range of movement of Au. This is because using a spiraling tendon in order to control a surgical system allows for better maintenance of desired tension. This is important in order to allow an end user to reach desired areas accurately.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP L COTEY whose telephone number is (571)270-1029. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP L COTEY/            Examiner, Art Unit 2855

/NATHANIEL T WOODWARD/            Primary Examiner, Art Unit 2855